Citation Nr: 0605215	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a mental illness, to 
include paranoia, depression and post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTODUCTION

The veteran served on active duty from November 1961 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and March 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico, which denied service 
connection for paranoia, depression.

In a decision in August 2004, the Board denied service 
connection for the disability at issue. In an Order dated 
October 11, 2005, the Court of Appeals for Veterans Claims 
(Court) granted a joint motion to remand the appeal to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The joint motion granted by the Court in October 2005 
determined that VA had not satisfied its duty to 
assist under the Veterans Claims Assistance Act of 
2000 (VCAA), specifically 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005). In 
accordance with the joint motion, the case is remanded 
for the following actions:


		1.  All reasonable efforts should be 
taken to obtain 			copies of records of 
treatment received by the veteran 			for 
the disability at issue from the following medical 
			providers: 

		(a)  Dr. Marcos Chapunoff

		(b)  Dr. Gregory Johnson

		(c)  Dr. Ernesto Flores
		
		(d)  Mesilla Valley Hospital

		(e)  Memorial Medical Center

		(f)  Dr. Renik

		(g)  Las Cruces Mental Health Center

		Attention is directed to the October 
2005 Joint Motion 			for Remand, pp. 3 
and 4.


		2.  Should the RO be unable to obtain 
all of the relevant 		records sought, the 
veteran should be so notified. Such 		
	notification shall- 
		(A) identify the records the Secretary 
is unable to 			obtain; 
		(B) briefly explain the efforts that the 
Secretary made 			to obtain those records; 
and 
		(C) describe any further action to be 
taken by the 			Secretary with respect to 
the claim. 38 U.S.C.A. 			§ 5103A(b)(2).  
See also 38 C.F.R. § 3.159.


3.  On completion of the above 
development, the RO should review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and the appropriate period of time to 
reply.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

